DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 5, 8, 10, 12 and 13 are cancelled. Independent claim 1 is amended. Claims 1-4, 6, 7, 9, 11 and 14-18 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-3, 6, 7, 9, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji Kazuo (JP 58161995 A, machine translation, “Kazuo”) in view of Frushour (US 5236674 A, “Frushour”), Tuft et al (US 4034066 A, “Tuft”) and D'Evelyn et al (US 20040134415 A1, “D'Evelyn”). 
Regarding claim 1, Kazuo (entire document) teaches a method of growing a diamond, comprising preparing a high-pressure high-temperature vertically oriented reaction cell (chamber) for growing the diamond (figs 1-3, abstract, 0001 and 0003); disposing a diamond seed 1 in contact below a protective layer 7 (fig 3, abstract, 0001 and 0003), both being disposed inside the high-pressure high-temperature vertically orientated reaction cell (figs 1-3, abstract, 0001 and 0003); disposing a metal 2 (catalyst) above the protective layer 7 (fig 3, abstract, 0001 and 0003), where an entire bottom surface of the catalyst 2 is only in contact with a top surface of the protective layer 7 (fig 3, abstract, 0001 and 0003); disposing a carbon source 3 above the catalyst 2 (fig 3, abstract, 0001 and 0003); applying pressure to the high-pressure high-temperature reaction chamber (cell) (abstract and claim 1).
Kazuo does not explicitly teach the pressure maintaining an isostatic pressure. However Frushour (entire document) teaches a process of producing diamond, wherein a uniform distribution of pressure is required for the growth of the diamond (col 4 lines 42 to 46). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo per teaching of Frushour in order to 
Kazuo/Frushour teaches carbon from the carbon source dissolves in the metal solvent/molten as addressed above, but remains silent that the carbon saturates the molten or partially molten catalyst. However it is known practice that catalyst solvent metal is saturated with carbon for growing diamond as taught by Tuft (abstract, col 2 lines 10-52). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/Frushour per teaching of Tuft in order to provide suitable conditions for producing large diamond with high quality (Tuft col 2 lines 10-16).
Kazuo/Frushour/Tuft remains silent to increasing power in a first instance to heat the reaction cell to a first temperature, maintaining the power at a constant level for a first duration of time, after said equilibrium or near-equilibrium state has been reached, increasing power in a second instance to heat the reaction cell from the first 
Regarding claims 2 and 3, Kazuo/Frushour/Tuft/D'Evelyn teaches that the molten catalyst reaches a thermal equilibrium state and the catalyst is saturated with carbon after the first duration of time ends (Tuft abstract, col 13 lines 26-28, claims 10, 12 and 21; Frushour claim 10; D’Evelyn 0058-0059, 0072).
Regarding claim 6, Kazuo/Frushour/Tuft/D'Evelyn teaches the second duration time exceeds the first duration time (D'Evelyn fig 15). 
Regarding claim 7, Kazuo/Frushour/Tuft/D'Evelyn teaches that the protective layer comprise copper foil (Kazuo 0001).
Regarding claim 9, Kazuo/Frushour/Tuft/D'Evelyn teaches that a carbon nutrient layer 44 comprising graphite above the layer 41 (Tuft figs 4-9 col 5 line to col 6 line 57).
Regarding claim 14, Kazuo/Frushour/Tuft/D'Evelyn teaches the growth time is from 22 hours to 160 hours (second duration) and the first duration about one hours (Tuft, claim 10 examples 1-6; D'Evelyn, 0056-0059, 0068, fig 15), but does not explicitly teach the first duration being about two hours. However “[W]here the general conditions 
Regarding claim 16, Kazuo/Frushour/Tuft/D'Evelyn teaches all of the limitations, including that the temperature is controlled at a rate between about 1 °C/hr to 1000°C/hr (about 0.02 to 17 degree per minute) to reach the growth temperature (D’Evelyn 0058), meeting the instantly claimed limitation. Moreover “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A).
Regarding claim 17, Kazuo/Frushour/Tuft/D'Evelyn teaches a similar process of growing diamond to the instantly claimed, including heating of the reaction cell to the first temperature and controlling increased heating to the second temperature allows the carbon in the molten catalyst to grow on the diamond seed, as addressed in claim 1 above. Therefore reducing spontaneous new diamond nucleation from about 28% to about 3% is reasonably expected because a similar process/method is expected to produce similar results/effects.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/D'Evelyn as applied to claim 1 above, and further in view of Sung (US 7371280 B2, “Sung”) and as evidenced by Takei et al (US 20100059892 A1, “Takei”).
Regarding claim 4, Kazuo/Frushour/Tuft/D'Evelyn remains silent to the first temperature is between a melting point of the catalyst and a melting point of the . 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/D'Evelyn as applied to claim 1 above, and further in view of Strong (US 3407445 A, “Strong”).
Regarding claim 11, Kazuo/Frushour/Tuft/D'Evelyn teaches that the pressure is from 5.5 to 5.7 GPa (Tuft col 8 lines 61-64), but remains silent to a first temperature between 1150 and 1200°C and the second temperature from 1300 to 1400 °C. However Strong (entire document) discloses a process for preparing diamond, wherein a two-step heating process is employed, the first heating temperature is 1100 °C to 1200 °C, and the temperature is increased to 1350 °C (examples 1 and 2, col 6 lines 72-75; col 7 lines 1-60). Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/Frushour/Tuft/D'Evelyn with the temperatures of Strong in order to get temperature and pressure stabilization (Strong, col 7, line 20-25). Moreover “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine .
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/D'Evelyn as applied to claim 1 above, and further in view of Giardini et al (THE AMERICAN MINERALOGIST, VOL. 47, NOVEMBER-DECEMBER, 1962, pages 1393-1421, “Giardini”).
Regarding claim 15, Kazuo/Frushour/Tuft/D'Evelyn teaches that the catalyst is metal comprising nickel or Ni-based alloy and a carbon solution is formed with the metal/alloy catalyst (Kazuo 0001; Tuft col 7 lines 1-9 and col 8 lines 51 to 53), reading on an amount of Nickel and an amount of carbon in the solution. Although Kazuo/ Frushour/Tuft/D'Evelyn remains silent to the catalyst comprising of 90% Ni and a corresponding carbon solution of about 2-9% by weight of the catalyst as instantly recited in claim 15, it has been held that “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A). Furthermore Giardini (entire document) teaches a method of diamond synthesis, wherein the reactants solution comprises nickel and carbon, and the amount of nickel and carbon in the crystallization solution influences the pattern of diamond growth as well as resultant habits for example precipitation and nucleation (pages 1410-1413), e.g., the amount of nickel and carbon in the growth solution is a result effective variable. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified/optimized the amount of the catalyst comprising nickel and the amount of corresponding carbon in the growth solution of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/D'Evelyn as applied to claim 1 above, and further in view of Chodelka et al (US 20060288927 A1, “Chodelka”).
Regarding claim 18, Kazuo/Frushour/Tuft/D'Evelyn teaches that ammonia can be vented from the capsule (reaction cell) before opening the capsule (D'Evelyn 0073), meeting the limitation of gases being removed from the interior of the reaction cell or capsule; Kazuo/Frushour/Tuft/D'Evelyn does not explicitly teach a two way manifold for removing the gases. However it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific .
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that “… Kazuo’s teaching of “in the high temperature portion, it is very unlikely that the carbon dissolved in the solvent metal from the carbon source will dissolve before reaching the seed crystal in the low temperature portion due to the temperature difference.” (See Page 2 of DESCRIPTION JPS58161995A, second Paragraph, Lines 10-13)…” have been considered, but not found persuasive. As applicant already noted that the protection layer 7 may be dissolved; the carbon may be dissolved to some extent within the solvent metal. The description in Kazuo that “in the high temperature portion, it is very unlikely that the carbon dissolved in the solvent metal from the carbon source will dissolve before reaching the seed crystal in the low temperature portion due to the temperature difference” is merely a possible assumption of carbon dissolving in the molten. It should be further noted that Kazuo factually In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant’s arguments that “… Applicants submit that if the person skilled in the art were to rely on the teaching of D’Evelyn for the temperature profile, the person skilled in the art would have applied the entire heating circuit/element (the additional heating circuit at the vertical midpoint of the cell) and thus both the temperature profile In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). The examiner’s position is that D'Evelyn (entire document) explicitly teaches a heating process (a temperature profile) is disclosed for example line 184 of fig 15, e.g., a temperature is increased to a first temperature, the first temperature is held at a first duration to reach an equilibrium stage (state), the temperature is increased to a second temperature, and the second temperature is held for growing crystals comprising diamond crystal (0033, 0041, 0056-0059, 0074-0076, fig 15); D'Evelyn further teaches that a power system is used for controlling the temperature profile or temperature gradient of the crystal growth apparatus in order to produce a desired temperature for example a temperature profile comprising a first temperature increasing period, a first temperature holding period, a 
In response to applicant's argument that “the person skilled in the art would not have combined the teaching of Kazuo with D’Evelyn since they are directed to different In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kazuo and D’Evelyn are in the field of applicant’s endeavor; it is noted that the instant invention is for growing high quality diamond (for example as described in [0008] of instant PGPUB US 2013/0160700 A1). Furthermore, both of Kazuo’ and D’Evelyn’s endeavors are also for growing single crystal of diamond having good quality (Kazuo abstract) or reducing diamond crystal defect e.g., improving crystal quality; (D’Evelyn 0061). Thus the examiner’s position is that both Kazuo and D’Evelyn are analogous art to the instant invention, thus combinable. 
Applicant’s arguments with respect to “unexpected result”, e.g. “…as described in [0046] of the specification of the subject application, the spontaneous nucleation was reduced from 28% to 3% when comparing a no step heating process with a two step heating process as claimed”, have been considered but are not persuasive. As addressed in the art rejection provided above, Kazuo/Frushour/Tuft/D'Evelyn teaches a two-step heating process as instantly claimed. Therefore reducing spontaneous new diamond nucleation from about 28% to about 3% is reasonably expected because a similar process/method is expected to produce similar results/effects. It is also well established that Prima facie obviousness is not rebutted by merely recognizing additional advantages present but not recognized in the prior art. See MPEP 2145 II; also see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA QI/Primary Examiner, Art Unit 1714